                  Case 16-10202-BLS               Doc 261        Filed 06/11/19         Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:                                                             Chapter 7

LIQUID HOLDINGS GROUP, INC., et al., 1                             Case No. 16-10202 (KG)
                                                                   (Jointly Administered)
                              Debtors.
                                                                   Objection Deadline: June 21, 2019 at 4:00 pm


                         FEE NOTICE OF JNR ADJUSTMENT COMPANY, INC.


          PLEASE TAKE NOTICE that pursuant to the ORDER AUTHORIZING EMPLOYMENT

 AND COMPENSATION OF JNR ADJUSTMENT COMPANY, INC. AS ACCOUNTS

 RECEIVABLE COLLECTION AGENCY, entered on May 28, 2019 [Docket No. 259] (the “JNR

 Compensation Order”), JNR Adjustment Company, Inc. (“JNR”) is seeking payment of $1,950.00

 (15% commission (the “Commission”)) pursuant to the sharing agreement with contingency

 counsel. (30% contingent fee for a gross recovery of a post-judgment collection) in connection

 with the collection of $13,000.00 from ACC/GP Development (Group Pacific Management, Inc.),

 which was due to the Debtors.

          PLEASE TAKE FURTHER NOTICE that objections to the payment of the Commission

 must be made in writing and filed with the United States Bankruptcy Court for the District of

 Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy Court”),

 on or before June 21, 2019 at 4:00 p.m. ET (the “Objection Deadline”). At the same time, you

 must also serve a copy of the response upon the undersigned counsel to the Trustee so that the

 response is received on or before the Objection Deadline.




 1
   The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers follow
 in parentheses): Liquid Holdings Group, Inc. (2142) and Liquid Prime Holdings, LLC (2135).
              Case 16-10202-BLS         Doc 261       Filed 06/11/19   Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that if an objection is timely filed, a hearing on this

Fee Notice will be held at a date to be determined.

       PLEASE TAKE FURTHER NOTICE that if no objection is timely filed in accordance

with the procedures set forth above, the Trustee is authorized to pay JNR the Commission without

further notice or hearing.

 Dated: June 11, 2019                            /s/ S. Alexander Faris
                                                 David W. Carickhoff (No. 3715)
                                                 S. Alexander Faris (No. 6278)
                                                 ARCHER & GREINER, P.C.
                                                 300 Delaware Ave., Suite 1100
                                                 Wilmington, DE 19801
                                                 Phone: (302) 777-4350
                                                 Fax: (302) 777-4352
                                                 E-mail: dcarickhoff@archerlaw.com
                                                          afaris@archerlaw.com

                                                 Counsel to Alfred T. Giuliano, Ch. 7 Trustee
